MEMORANDUM **
Edgain Noriega-Bustamente appeals his conviction and 80-month sentence for illegal reentry following deportation in violation of 8 U.S.C. § 1326(a). He contends that under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court deprived him of due process by imposing a sentence greater than Section 1326(a)’s two-year maximum based on Noriega-Bustamente’s pri- or aggravated felony, where he did not admit to having previously committed an aggravated felony.
Noriega-Bustamente, who states that he presents the issue merely to preserve it in the event of ensuing favorable Supreme Court precedent, acknowledges that his argument is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.), cert. denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001). Accordingly, the judgment and sentence are
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.